

Exhibit 10.22


May 27, 2009


Robert Larson
7 Titus Place
Ridgefield, CT 06877


Dear Rob:


Pursuant to Paragraph 1 of the Amended Employment Agreement between you and
Frontier Communications Corporation (the “Company”) dated December 24, 2008 (the
“Agreement”), this letter shall serve as notice to you that the Company has
elected not to renew the Agreement.  Therefore, effective September 1, 2009, the
Agreement will expire pursuant to its terms.  The Company believes that
non-renewal of your agreement is consistent with its general philosophy not to
provide employment agreements to its executives, other than the CEO and, on
limited terms, to members of the Senior Leadership Team.


Although the Company has chosen not to renew the Agreement, and the terms of the
Agreement will no longer be in effect as of September 1, 2009, we would like to
confirm your “at-will” employment pursuant to the terms and conditions
previously discussed with you by Don Shassian, the Company’s Executive
Vice-President and Chief Financial Officer, and as set forth below (the “Offer
Letter”).  The terms and conditions set forth in this Offer Letter will become
effective September 1, 2009.


1.      Title and Responsibilities.


You will hold the position of Senior Vice President and Chief Accounting Officer
of the Company and your duties and responsibilities will be commensurate with
this title as determined by the Company in its sole and exclusive
discretion.  You will report directly to the Executive Vice-President and Chief
Financial Officer.


2.      Compensation.


a.         Your annual salary will be $189,300, less all applicable withholdings
and deductions, to be paid on a bi-monthly basis.  Your base salary will be
subject to annual review by the Compensation Committee of the Board of
Directors.  As you know the Company has enacted a furlough program beginning
April 1, 2009 due to the economic recession.  While the furlough program is in
effect, your base salary will be reduced by 6.15%.  The Company expects to
discontinue this furlough program at the end of 2009.

 
 

--------------------------------------------------------------------------------

 



b.         You will be eligible to participate in the Frontier Bonus Plan
(“Bonus Plan”) with an annual target cash incentive of 60%.  Incentive
compensation under the Bonus Plan is discretionary and, subject to approval of
the Compensation Committee, may be earned based upon achieving the goals set
forth in the Bonus Plan and your individual performance.  Incentive awards are
issued at the Company’s discretion and on an annual basis.  The Company reserves
the right to implement or discontinue the Bonus Plan at its own
discretion.  Eligibility for any given plan does not guarantee participation.


c.         You will be eligible to receive an annual restricted stock target
award with a fair market value on the date of grant in the range of $121,875 -
$162,500 (subject to approval by the Compensation Committee of the Board of
Directors) in accordance with the Company’s current equity incentive plan.  This
amount is consistent with the range for other Senior Vice Presidents who are not
members of the Senior Leadership Team.  Those shares of restricted stock, as
well as the shares of restricted stock and options to purchase common stock
already held by you will be subject to the annual vesting schedule set forth in
the applicable agreement pursuant to which they were granted and to the other
terms set forth in those agreements and the applicable equity incentive plan
pursuant to which they were issued.


3.      Benefits.


You will be eligible to participate in such other Company benefit plans as are
generally available to other exempt employees of the Company.


4.      At-Will Employment.


As of September 1, 2009, your employment with the Company will be
at-will.  Either you or the Company may terminate your employment at any time,
for any reason.  As such, this Offer Letter is not an express or implied
contract, or promise or guarantee of employment.


Your employment will also be subject to the conditions set forth in the
Company’s Code of Conduct as well as your compliance with all other Company
policies, the terms of which may change from time to time and are incorporated
herein, and your compliance with all applicable Federal, State and local laws.

 
 

--------------------------------------------------------------------------------

 



5.      Governing Law.


This Offer Letter shall be governed by and constructed in accordance with the
laws of the State of Connecticut, without regard to conflicts of laws principles
thereof.





 
Sincerely,
     
/s/ Cecilia K. McKenney
 
Cecilia K. McKenney
 
Executive Vice President, HR & Call Center
 
Sales & Service
   





Cc: Daniel Schwartz, Esq.



